UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARYL STEPHEN,
                           Plaintiff,
                    -against-                                          19-CV-2225 (LLS)
TERRY HALL; DAVID JAKAB BAIL BOND;                                  ORDER OF DISMISSAL
DANIEL HAIER; CY VANCE JR., NEW
YORK CITY
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that

Defendants violated his constitutional rights. Plaintiff paid the filing fees and filed this action in

the United States District Court for the Eastern District of New York. By order dated March 6,

2019, that court transferred this action to this Court. See Stephen v Hall, No. 19-CV-1233 (BMC)

(LB) (E.D.N.Y. Mar. 5, 2019).

       On May 24, 2019, Plaintiff filed an amended complaint, realleging his claims and naming

New York City as an additional Defendant. For the reasons that follow, the Court dismisses the

amended complaint with leave to replead within 60 days of the date of this order.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). Moreover, the court “has the power to dismiss a complaint
sua sponte for failure to state a claim,” Leonhard v. United States, 633 F.2d 599, 609 n. 11 (2d

Cir. 1980), so long as the plaintiff is given notice and “an opportunity to be heard.” Thomas v.

Scully, 943 F.2d 259, 260 (2d Cir.1991) (per curiam); see also Perez v. Ortiz, 849 F.2d 793, 797

(2d Cir. 1988); Wright & Miller, Federal Practice and Procedure § 1357, at 301 & n. 3. The

Court is obliged, however, to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72

(2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v.

Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and

citations omitted) (emphasis in original).

       The Court’s “special solicitude,” Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir. 1994) (per

curiam), has its limits, however, because pro se pleadings still must comply with Rule 8 of the

Federal Rules of Civil Procedure. Rule 8 requires a complaint to make a short and plain

statement showing that the pleader is entitled to relief. A complaint states a claim for relief if the

claim is plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

       To review a complaint for plausibility, the Court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in the pleader’s favor. Id. But the Court

need not accept “[t]hreadbare recitals of the elements of a cause of action,” which are essentially

legal conclusions. Id. at 678 (citing Twombly, 550 U.S. at 555). As set forth in Iqbal:

       [T]he pleading standard Rule 8 announces does not require detailed factual
       allegations, but it demands more than an unadorned, the-defendant-unlawfully-
       harmed-me accusation. A pleading that offers labels and conclusions or a
       formulaic recitation of the elements of a cause of action will not do. Nor does a
       complaint suffice if it tenders naked assertions devoid of further factual
       enhancement.




                                                  2
Id. (internal citations, quotation marks, and alteration omitted). After separating legal

conclusions from well-pleaded factual allegations, the court must determine whether those facts

make it plausible – not merely possible – that the pleader is entitled to relief. Id.

                                          BACKGROUND

        Plaintiff alleges that Defendants violated his Eighth Amendment rights.

        Plaintiff alleges:

        On February 22nd 2016, Terry Hall of David Jakab Bails Bond unethically
        surrendered Plaintiff [’s] bond.

        On March 2nd 2018, Daniel Haier of the District Attorney Office told criminal
        court that Plaintiff[’s] family reneged on the bond.

(Compl. at ¶ III.)

        Plaintiff seeks the following relief:

        Ten million dollars. Plaintiff had to post bail twice and was unable to afford legal
        counsel as a result. Plaintiff also seeks that Daniel Haier is reprimand[ed] from
        position of assistant district attorney. Plaintiff also seeks that David Jakab Bail
        Bond be held for sanctions, and or fines for violating Plaintiff[’s] Eighth
        Amendment.

(Id. at ¶ IV.)

                                           DISCUSSION

A.      Claims Under 42 U.S.C. § 1983

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988).




                                                   3
B.        Private Defendants

          Plaintiff’s claims against bail bond agent Terry Hall and David Jakab Bail Bond Agency

must be dismissed. A claim for relief under § 1983 must allege facts showing that each defendant

acted under the color of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C.

§ 1983. Private parties are therefore not generally liable under the statute. Sykes v. Bank of

America, 723 F.3d 399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch.

Athletic Ass’n, 531 U.S. 288, 295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d

307, 323 (2d Cir. 2002) (“[T]he United States Constitution regulates only the Government, not

private parties.”). As Defendants Terry Hall and David Jakab Bail Bond Agency are private

parties who do not work for any state or other government body, Plaintiff has not stated a claim

against these Defendants under § 1983.

C.        Prosecutorial Immunity

          The Court also dismisses Plaintiff’s claims against District Attorney Cyrus Vance Jr. and

Assistant District Attorney Daniel Haier. Prosecutors are immune from civil suits for damages

for acts committed within the scope of their official duties where the challenged activities are not

investigative in nature but, rather, are “intimately associated with the judicial phase of the

criminal process.” Simon v. City of New York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v.

Pachtman, 424 U.S. 409, 430 (1976)); see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993)

(holding that absolute immunity is analyzed under “functional approach” that “looks to the

nature of the function performed, not the identity of the actor who performed it”). In addition,

prosecutors are absolutely immune from suit for acts that may be administrative obligations but

are “directly connected with the conduct of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344

(2009).




                                                  4
       Plaintiff’s claims against District Attorney Cyrus Vance Jr. and Assistant District Attorney

Daniel Haier, based on actions within the scope of their official duties, must be dismissed

because they seek monetary relief against Defendants who are immune from suit and as

frivolous. 28 U.S.C. § 1915(e)(2)(b)(i), (iii); see Collazo v. Pagano, 656 F. 3d 131, 134 (2d Cir.

2011) (holding that claim against prosecutor is frivolous if it arises from conduct that is

“intimately associated with the judicial phase of the criminal process”).

D.     Claims against New York City

       When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See

Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or other local government

may be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the

plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiff’s constitutional

rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs

of Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

       Plaintiff does not allege the existence of a municipal policy, custom, or practice that

cause the violation of his constitutional rights.

       Plaintiff’s amended complaint is short and plain, but it does not show that he is entitled to

relief. The Court therefore dismisses the amended complaint for failure to state a claim. See 28

U.S.C. § 1915(e)(2)(B)(ii).


                                                    5
E.     Leave to Amend

       Second Circuit precedent is clear that “[a] pro se complaint should not [be] dismiss[ed]

without [the Court’s] granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.” Dolan v. Connolly, 794 F.3d

290, 295 (2d Cir. 2015) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal

quotation marks omitted)). Because the nature and viability of Plaintiff’s claims are not clear, the

Court grants Plaintiff leave to replead within 60 days of the date of this order.

       In the event that Plaintiff chooses to file a second amended complaint, the Court strongly

encourages him to ask for assistance from someone who can help him organize his thoughts and

claims. If Plaintiff needs legal advice related to this matter, he may contact the New York Legal

Assistance Group’s Legal Clinic for Pro Se Litigants in the Southern District of New York, which

is a free legal clinic staffed by attorneys and paralegals to assist those who are representing

themselves in civil lawsuits in this Court. A copy of the flyer with details of the clinic is attached

to this order. The amended complaint, if Plaintiff chooses to file one, should be sent to this Court’s

Pro Se Intake Unit.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the second amended

complaint. Plaintiff is also directed to provide the addresses for any named defendants. To the

greatest extent possible, Plaintiff’s second amended complaint must:

           give the names and titles of all relevant persons;

           describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

           give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

           give the location where each relevant event occurred;


                                                   6
           describe how each defendant’s acts or omissions violated Plaintiff’s rights and
           describe the injuries Plaintiff suffered; and

           state what relief Plaintiff seeks from the Court, such as money damages, injunctive
           relief, or declaratory relief.

       Essentially, the body of Plaintiff’s second amended complaint must tell the Court: who

violated his federally protected rights; what facts show that his federally protected rights were

violated; when such violation occurred; where such violation occurred; and why Plaintiff is

entitled to relief. Because Plaintiff’s second amended complaint will completely replace, not

supplement, the amended complaint, any facts or claims that Plaintiff wishes to maintain must be

included in the second amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Clerk of Court is further instructed to hold

this matter open on the docket until a civil judgment is entered.

       Plaintiff’s amended complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed for failure to state a claim for relief. See 28 U.S.C. § 1915(e)(2)(B)(ii). The Court

grants Plaintiff 60 days’ leave to file a second amended complaint that complies with the

standards set forth above. Plaintiff must submit the second amended complaint to this Court’s

Pro Se Intake Unit within sixty days of the date of this order, caption the document as a “Second

Amended Complaint,” and label the document with docket number 19-CV-2225 (LLS). A

Second Amended Complaint form is attached to this order. If Plaintiff fails to submit a second

amended complaint within the time allowed and does not show good cause to excuse such

failure, the Court will enter a civil judgment consistent with this order and direct the Clerk of

Court to terminate this matter.




                                                  7
         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     May 31, 2019
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 8
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK




Write the full name of each plaintiff.                                _____CV_______________
                                                                     (Include case number if one has been
                                                                     assigned)

                           -against-                                      SECOND AMENDED
                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 1/9/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                Zip Code




                                                                                          Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



    Free Legal Assistance for Self-Represented
      Civil Litigants in Federal District Court
           in Manhattan and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those who                    Thurgood Marshall
are representing themselves or planning to                      United States Courthouse
represent themselves in civil lawsuits in the                   Room LL22
Southern District of New York. The clinic,                      40 Centre Street
which is not part of or run by the court,                       New York, NY 10007
assists litigants with federal civil cases                      (212) 659 6190
including cases involving civil rights,
employment discrimination, labor law,                           Open weekdays
social security benefits, foreclosure and tax.                  10 a.m. - 4 p.m.
The clinic cannot assist individuals while                      Closed on federal and court holidays
they are incarcerated, but can provide
assistance to litigants once they are                                ——————————————
released from custody.

To make an appointment for a                                    The Hon. Charles L. Brieant Jr.
consultation, call (212) 659-6190 or come                       Federal Building and Courthouse
by either clinic during office hours. Please                    300 Quarropas St
note that a government-issued photo ID is                       White Plains, NY 10601
required to enter either building.                              (212) 659 6190

The clinic offers in-person                                                Open Wednesday
appointments only. The clinic does                                           12 p.m. - 4 p.m.
not offer assistance over the phone                                Closed on federal and court holidays
or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
